DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 09/09/2022 are acknowledged and have been fully considered. Claims 1, 7, 12, 13 and 17 have been amended; claims 6 and 18-20 have been canceled; claims 21-24 have been added; no claims have been withdrawn. Claims 1-5, 7-17 and 21-24 are now pending and under consideration.
The previous rejections of claims 12 and 17 under 35 U.S.C. 112(a) have been withdrawn, in light of the amendments to the claims.

Applicant asserts on page 14 of the remarks that the previous rejections of claims 4-12 under 35 U.S.C. 112(b) are improper and cannot be maintained because:

    PNG
    media_image1.png
    444
    594
    media_image1.png
    Greyscale

The examiner acknowledges that claims 6-12 were not, in fact, originally dependent from claim 4 and the previous rejections of claims 6-12 have been withdrawn.
However, Applicant’s remarks are otherwise unpersuasive for at least the reason that Applicant’s remarks ignored the basis for the indefiniteness rejection and instead directed arguments toward additional elements of the claim that were irrelevant to the rejection. As noted by the indefiniteness rejection, claim 4 recites “wherein when the engine operates at the given speed and the demanded engine load is a fourth load lower than the first load and higher than the third load, the controller actuates the spark plug so that at least part of the mixture gas inside the cylinder combusts by flame propagation, and the remaining mixture gas combusts by compression ignition” in lines 6-9. As noted by the indefiniteness rejection, the scope of the claim phrase “at least part of the mixture gas inside the cylinder combusts by flame propagation” is directed to one of part of the mixture gas inside the cylinder combusts by flame propagation and the entire mixture gas inside the cylinder combusts by flame propagation, and, in the latter case, it is unclear what would be meant by “and the remaining mixture gas combusts by compression ignition” when the entire mixture gas inside the cylinder combusts by flame propagation, given that there would not be a remaining mixture gas inside the cylinder when the entire mixture gas inside the cylinder combusts by flame propagation. Controller-based functional limitations of lines 6-9 of claim 4 are separate from controller-based functional limitations of lines 2-5 of claim 4 by virtue of respective differing demanded engine loads at the given speed, and yet Applicant’s remarks asserted that the indefiniteness rejection of claim 4 is in some way further based on lines 2-5 of claim 4 despite no mention of lines 2-5 of claim 4 by the rejection. Respectfully, although Applicant’s remarks appear to indicate that “at least part of the mixture gas inside the cylinder” does not include “the entire mixture gas inside the cylinder,” it is unmistakable that “at least part of the mixture gas inside the cylinder” is broader than “part of the mixture gas inside the cylinder” by virtue of inclusion of “at least,” and the scope of “at least part” necessarily includes each of two possibilities “a portion of” and “all of” in the alternative. Put differently, “at least part of” cannot simply mean “a portion of” as implied by Applicant’s remarks, and it is unclear what exactly is meant by Applicant by the inclusion of “at least” in “at least part of” in view of Applicant’s suggestion that “at least part of” does not include “all of.” If all of the mixture gas inside the cylinder combustions by flame propagation, how would there be the remaining mixture gas in the cylinder as claimed, and how would the remaining mixture gas in the cylinder combust by compression ignition as claimed? Therefore, the previous rejections of claims 4 and 5 under 35 U.S.C. 112(b) have been maintained. To overcome the rejection, one suggestion is to amend lines 7-9 of claim 4 to instead recite: --the controller actuates the spark plug so that 

Applicant’s arguments on pages 14-15 of the remarks with respect to the rejection of independent claim 1, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-211543 A to Iwai et al. have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “variable valve operating device” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein when the engine operates at the given speed and the demanded engine load is a fourth load lower than the first load and higher than the third load, the controller actuates the spark plug so that at least part of the mixture gas inside the cylinder combusts by flame propagation, and the remaining mixture gas combusts by compression ignition” in lines 6-9. As best understood by the examiner, the scope of the claim phrase “at least part of the mixture gas inside the cylinder combusts by flame propagation” is directed to one of part of the mixture gas inside the cylinder combusts by flame propagation and the entire mixture gas inside the cylinder combusts by flame propagation, and, in the latter case, it is unclear what would be meant by the claim phrase “and the remaining mixture gas combusts by compression ignition” when the entire mixture gas inside the cylinder combusts by flame propagation, given that there would not be a remaining mixture gas inside the cylinder when the entire mixture gas inside the cylinder combusts by flame propagation. To overcome the rejection, one suggestion is to amend lines 7-9 of claim 4 to instead recite: --the controller actuates the spark plug so that 
Claim 5 is dependent from claim 4, such that claim 5 also includes the indefinite subject matter recited by claim 4, such that claim 5 is also rejected for at least the same reasons that claim 4 is rejected, as discussed in detail directly above with respect to claim 4.

New claim 21 recites “wherein when the engine operates at the given speed and the demanded engine load is a fourth load lower than the first load and higher than the second load, the controller actuates the spark plug so that at least part of the mixture gas inside the cylinder combusts by flame propagation, and the remaining mixture gas combusts by compression ignition” in lines 1-5. As best understood by the examiner, the scope of the claim phrase “at least part of the mixture gas inside the cylinder combusts by flame propagation” is directed to one of part of the mixture gas inside the cylinder combusts by flame propagation and the entire mixture gas inside the cylinder combusts by flame propagation, and, in the latter case, it is unclear what would be meant by the claim phrase “and the remaining mixture gas combusts by compression ignition” when the entire mixture gas inside the cylinder combusts by flame propagation, given that there would not be a remaining mixture gas inside the cylinder when the entire mixture gas inside the cylinder combusts by flame propagation. To overcome the rejection, one suggestion is to amend lines 3-5 of claim 21 to instead recite: --the controller actuates the spark plug so that 

New claim 22 recites “wherein when the engine operates at the given speed and the demanded engine load is a fourth load lower than the first load and higher than the second load, the controller actuates the spark plug so that at least part of the mixture gas inside the cylinder combusts by flame propagation, and the remaining mixture gas combusts by compression ignition” in lines 6-9. As best understood by the examiner, the scope of the claim phrase “at least part of the mixture gas inside the cylinder combusts by flame propagation” is directed to one of part of the mixture gas inside the cylinder combusts by flame propagation and the entire mixture gas inside the cylinder combusts by flame propagation, and, in the latter case, it is unclear what would be meant by the claim phrase “and the remaining mixture gas combusts by compression ignition” when the entire mixture gas inside the cylinder combusts by flame propagation, given that there would not be a remaining mixture gas inside the cylinder when the entire mixture gas inside the cylinder combusts by flame propagation. To overcome the rejection, one suggestion is to amend lines 7-9 of claim 22 to instead recite: --the controller actuates the spark plug so that 
New claim 23 is dependent from claim 22, such that claim 23 also includes the indefinite subject matter recited by claim 22, such that claim 23 is also rejected for at least the same reasons that claim 22 is rejected, as discussed in detail directly above with respect to claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-211543 A to Iwai et al. (hereinafter: “Iwai”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Iwai in view of WO 2020/040014 A1 to Namba et al. (hereinafter: “Namba”).
With respect to claim 1, Iwai teaches an engine system (apparent from at least Figs. 1-3), comprising: an engine (1) having a cylinder (2) and a piston (5) reciprocatably accommodated in the cylinder (apparent from at least Figs. 1 & 2); an injector (21) attached to the engine and configured to inject fuel into the cylinder (apparent from at least Figs. 1-3); a spark plug (20) attached to the engine and configured to ignite a mixture gas of fuel and intake air, the intake air containing fresh air and burnt gas (apparent from at least Figs. 1-3, 14 & 15); a variable valve operating device (13, 14) connected to an intake valve (11) and an exhaust valve (12), and configured to control opening and closing of the intake valve and the exhaust valve to adjust a filling amount of the intake air (apparent from at least Figs. 1-3, 5-8, 14 & 15); and a controller (50) electrically connected to the injector, the spark plug, and the variable valve operating device (apparent from at least Fig. 3), and configured to control the injector, the spark plug, and the variable valve operating device according to a demanded load of the engine (apparent from at least Figs. 3-8, 14 & 15), wherein when the engine operates at a given speed and the demanded engine load is a first load, the controller controls the injector and the variable valve operating device to make a mass ratio (G/F) of the intake air inside the cylinder to fuel be at a first G/F, and controls the spark plug so that the mixture gas inside the cylinder combusts by flame propagation [for example, in a first interpretation, it is apparent from at least Figs. 3, 4, 8, 14 & 15 that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a first mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a first gas/fuel mass ratio (e.g., “first G/F”), and to control the spark plug 20 to ignite the first mixture in the cylinder 2 so that the first mixture in the cylinder 2 combusts by flame propagation, at times including when the engine operates at a given speed (e.g., as pointed out and labeled “given speed 1” in the first copy of Fig. 4 provided directly below) and a first engine load (e.g., “first load”) in a fourth operation region A4; alternatively, for example, in a second interpretation, it is apparent from at least Figs. 3, 4, 8, 14 & 15 that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a first mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a first gas/fuel mass ratio (e.g., “first G/F”), and to control the spark plug 20 to ignite the first mixture in the cylinder 2 so that the first mixture in the cylinder 2 combusts by flame propagation, at times including when the engine operates at a given speed (e.g., as pointed out and labeled “given speed 2” in the first copy of Fig. 4 provided directly below) and a first engine load (e.g., “first load”) in a fourth operation region A4; alternatively, for example, in a third interpretation, it is apparent from at least Figs. 3, 4, 8, 14 & 15 that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a first mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a first gas/fuel mass ratio (e.g., “first G/F”), and to control the spark plug 20 to ignite the first mixture in the cylinder 2 so that the first mixture in the cylinder 2 combusts by flame propagation, at times including when the engine operates at a given speed (e.g., as pointed out and labeled “given speed 3” in the second copy of Fig. 4 provided directly below) and a first engine load (e.g., “first load”; e.g., any engine load within a first engine load range pointed out and labeled “1” in the second copy of Fig. 4 provided directly below); alternatively, for example, in a fourth interpretation, it is apparent from at least Figs. 3, 4, 8, 14 & 15 that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a first mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a first gas/fuel mass ratio (e.g., “first G/F”), and to control the spark plug 20 to ignite the first mixture in the cylinder 2 so that the first mixture in the cylinder 2 combusts by flame propagation, at times including when the engine operates at a given speed (e.g., as pointed out and labeled “given speed 4” in the second copy of Fig. 4 provided directly below) and a first engine load (e.g., “first load”; e.g., any engine load within a first engine load range pointed out and labeled “1” in the second copy of Fig. 4 provided directly below)], wherein when the engine operates at the given speed and the demanded engine load is a second load lower than the first load, the controller controls the injector and the variable valve operating device to make the mass ratio be at a second G/F higher than the first G/F, and controls the injector to make an injection center of gravity be at a first timing so that the entire mixture gas inside the cylinder combusts by compression ignition, the injection center of gravity being defined based on an injection timing and an injection amount of fuel during one cycle [for example, in the first interpretation, it is apparent from at least Figs. 3-5, 14 & 15 that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a second mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a second gas/fuel mass ratio (e.g., “second G/F”) higher than the first gas/fuel mass ratio, and to control the injector 21 to inject the fuel into the cylinder 2 such that the injected fuel has a first injection center of gravity at a first timing so that the second mixture in the cylinder 2 entirely combusts by compression ignition, at times including when the engine operates at the given speed and a second engine load (e.g., “second load”) in a first operation region A1; alternatively, for example, in the second interpretation, it is apparent from at least Figs. 3-5, 14 & 15 that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a second mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a second gas/fuel mass ratio (e.g., “second G/F”) higher than the first gas/fuel mass ratio, and to control the injector 21 to inject the fuel into the cylinder 2 such that the injected fuel has a first injection center of gravity at a first timing so that the second mixture in the cylinder 2 entirely combusts by compression ignition, at times including when the engine operates at the given speed and a second engine load (e.g., “second load”) in a first operation region A1; alternatively, for example, in the third interpretation, it is apparent from at least Figs. 3-5, 14 & 15 that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a second mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a second gas/fuel mass ratio (e.g., “second G/F”) higher than the first gas/fuel mass ratio, and to control the injector 21 to inject the fuel into the cylinder 2 such that the injected fuel has a first injection center of gravity at a first timing so that the second mixture in the cylinder 2 entirely combusts by compression ignition, at times including when the engine operates at the given speed and a second engine load (e.g., “second load”; e.g., any engine load within a second engine load range pointed out and labeled “2” in the second copy of Fig. 4 provided directly below); alternatively, for example, in the third interpretation, it is apparent from at least Figs. 3-5, 14 & 15 that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a second mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a second gas/fuel mass ratio (e.g., “second G/F”) higher than the first gas/fuel mass ratio, and to control the injector 21 to inject the fuel into the cylinder 2 such that the injected fuel has a first injection center of gravity at a first timing so that the second mixture in the cylinder 2 entirely combusts by compression ignition, at times including when the engine operates at the given speed and a second engine load (e.g., “second load”; e.g., any engine load within a second engine load range pointed out and labeled “2” in the second copy of Fig. 4 provided directly below)], and wherein when the engine operates at the given speed and the demanded engine load is lower than the first load and higher than the second load, the controller controls the injector and the variable valve operating device to make the mass ratio be at a third G/F higher than the first G/F and lower than the second G/F, and controls the injector to make the injection center of gravity be at a second timing later than the first timing so that at least part of the mixture gas inside the cylinder combusts by compression ignition [for example, in the first interpretation, it is apparent from at least Figs. 3, 4, 6, 14 & 15 that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a third mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a third gas/fuel mass ratio (e.g., “third G/F”) higher than the first gas/fuel mass ratio and lower than the second gas/fuel mass ratio, and to control the injector 21 to inject the fuel into the cylinder 2 such that the injected fuel has a second injection center of gravity at a second timing later than the first timing so that the second mixture in the cylinder 2 entirely combusts by compression ignition, at times including when the engine operates at the given speed and a third engine load (e.g., “third load”) in a second operation region A2; for example, in the second interpretation, it is apparent from at least Figs. 3, 4, 7, 14 & 15 in view of at least ¶ 0166 that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a third mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a third gas/fuel mass ratio (e.g., “third G/F”) higher than the first gas/fuel mass ratio and lower than the second gas/fuel mass ratio, and to control the injector 21 to inject the fuel into the cylinder 2 such that the injected fuel has a second injection center of gravity at a second timing so that the third mixture in the cylinder 2 combusts by a combination of spark-based flame propagation and compression ignition, at times including when the engine operates at the given speed and a third engine load (e.g., “third load”) in a first operation region A1, where at least ¶ 0166 further indicates that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, when producing the third gas/fuel mass ratio at times including when the engine operates at the given speed and the third engine load, to inject the fuel into the cylinder 2 within a compression stroke (instead of within an intake stroke as shown in at least Fig. 7), such that the second timing of the second injection center of gravity of the injected fuel would necessarily be later than the first timing (which is shown to be within an intake stroke in at least Fig. 5); alternatively, for example, in the third interpretation, it is apparent from at least Figs. 3, 4, 7, 14 & 15 in view of at least ¶ 0166 that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a third mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a third gas/fuel mass ratio higher than the first gas/fuel mass ratio and lower than the second gas/fuel mass ratio, and to control the injector 21 to inject the fuel into the cylinder 2 so that the third mixture in the cylinder 2 entirely combusts by compression ignition, at times including when the engine operates at the given speed and a third engine load (e.g., “third load”; e.g., any engine load within a third engine load range pointed out and labeled “3” in the second copy of Fig. 4 provided directly below), and that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a fourth mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a fourth gas/fuel mass ratio (e.g., “third G/F”) higher than the first gas/fuel mass ratio and lower than the second gas/fuel mass ratio, and to control the injector 21 to inject the fuel into the cylinder 2 such that the injected fuel has a second injection center of gravity at a second timing so that the fourth mixture in the cylinder 2 entirely combusts by a combination of spark-based flame propagation and compression ignition, at times including when the engine operates at the given speed and a fourth engine load (e.g., “fourth load”; e.g., any engine load within a fourth engine load range pointed out and labeled “4” in the second copy of Fig. 4 provided directly below), where at least ¶ 0166 further indicates that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, when producing the fourth gas/fuel mass ratio at times including when the engine operates at the given speed and the fourth engine load, to inject the fuel into the cylinder 2 within a compression stroke (instead of within an intake stroke as shown in at least Fig. 7), such that the second timing of the second injection center of gravity of the injected fuel would necessarily be later than the first timing (which is shown to be within an intake stroke in at least Fig. 5); alternatively, for example, in the fourth interpretation, it is apparent from at least Figs. 3, 4, 6, 14 & 15 that the ECU 50, as designed (and without modification), is capable of performing functions to control the injector 21, the valve mechanism 13, and the valve mechanism 14 to produce a fourth mixture of intake air, fuel, and exhaust gas in the cylinder 2 having a fourth gas/fuel mass ratio (e.g., “third G/F”) higher than the first gas/fuel mass ratio and lower than the second gas/fuel mass ratio, and to control the injector 21 to inject the fuel into the cylinder 2 such that the injected fuel has a second injection center of gravity at a second timing so that the fourth mixture in the cylinder 2 entirely combusts by compression ignition, at times including when the engine operates at the given speed and a fourth engine load (e.g., “fourth load”; e.g., any engine load within a fourth engine load range pointed out and labeled “4” in the second copy of Fig. 4 provided directly below)], wherein the controller determines a fuel injection timing of the injector based on an estimated G/F and an estimated temperature inside the cylinder {for example, it is apparent from at least Figs. 4-8, 14 & 15 that the ECU 50, as designed (and without modification), is capable of performing functions to determine a fuel injection timing of the injector 21 corresponding to a determined combustion mode, where the determined combustion mode includes an actual gas/fuel mass ratio (e.g., “estimated G/F”) [apparent from at least Figs. 14(a) & 15(a)] and an actual in-cylinder temperature (e.g., “estimated temperature inside the cylinder”)}.

    PNG
    media_image2.png
    570
    506
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    522
    476
    media_image3.png
    Greyscale

As discussed in detail above, Iwai is understood to teach each and every limitation of the engine system of claim 24 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Iwai does not fully teach that the controller determines the fuel injection timing of the injector based on an estimated temperature inside the cylinder and/or in such a case where Iwai is not interpreted or relied upon to teach that the controller determines the fuel injection timing of the injector based on an estimated temperature inside the cylinder, it is also noted that Namba teaches an analogous engine system (apparent from at least Fig. 1) including a controller (20) that determines a combustion mode based on an estimated G/F and an estimated temperature inside a cylinder (7C) of an engine (1) (apparent from at least Fig. 2).
Therefore, even if Iwai is not interpreted or relied upon to teach that the controller determines the fuel injection timing of the injector based on an estimated temperature inside the cylinder, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the engine system of Iwai with the teachings of Namba such that the controller additionally determines the fuel injection timing of the injector based on an estimated temperature inside the cylinder because Namba further teaches that defining, by the controller, a combustion mode based on the estimated G/F and the estimated temperature inside the cylinder beneficially ensures that operation in the combustion mode occurs within an operable range based on the estimated G/F and the estimated temperature inside the cylinder so that knock and misfire are avoided during the operation in the combustion mode, and Iwai determines the fuel injection timing of the injector based on the determined combustion mode.

Allowable Subject Matter
Claims 1-3 and 7-17 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: With respect to independent claims 1 and 7, the primary reason for indicating allowability is Applicant’s comments on page 15 of the remarks are persuasive.
Claims 4, 5 and 21-23 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747